Exhibit 10.1(c)


AMENDMENT NO. 4
TO THE
CENTURYTEL RETIREMENT PLAN
 
WHEREAS, the CenturyTel Retirement Plan (“Plan”) was amended and restated by
CenturyTel, Inc. (the “Company”) effective December 31, 2006;
 
WHEREAS, the Company expects to acquire Embarq Corporation (“Embarq”) in a
transaction expected to close in the second quarter of 2009 (the “Transaction”);
 
WHEREAS, the Company intends to keep employees of the Company on the Company’s
benefit plans until combined plans for Company and Embarq are effective, and
intends to exclude from the CenturyTel plans non-union employees who worked for
Embarq prior to the Transaction, but who transfer to a CenturyTel location after
the Transaction;
 
WHEREAS, the Company intends to indemnify its officers, directors, and employees
who serve as fiduciaries of the Plan from liability arising from fiduciary
conduct performed in connection with the Plan; and
 
WHEREAS, the Company reserved the right to amend the Plan in Section 12.2 of the
Plan.
 
NOW, THEREFORE, effective as of the execution date shown below, the Plan is
amended as follows:
 
I.
 
Section 2.22 of the Plan, Employee, is amended to add the following new
paragraphs at the end:
 
The term Employee shall not include any individual who, as of the effective date
of the acquisition of Embarq Corporation (“Embarq”) by the Company, was a common
law employee of Embarq, but who transfers to a work location of an Employer
after such acquisition, if such individual remains on a payroll of Embarq or
another entity that, immediately prior to such acquisition, was required to be
aggregated with Embarq under Section 414(b), (c), (m) or (o) of the Code (an
“Embarq Entity”).
 
The term Employee shall include any individual who, as of the effective date of
the acquisition of Embarq by the Company, was an Employee, but who transfers to
an Embarq Entity work location after such acquisition, provided the individual
remains on the payroll of an Employer.
 
The previous two paragraphs shall not apply to individuals covered by a
collective bargaining agreement that provides for participation in the Plan, and
shall not apply if the Company does not complete its acquisition of Embarq.
 
II.
 
Section 3.1 of the Plan, Eligible Employees, is amended to add the following new
paragraph at the end:
 
Notwithstanding the above provisions of Section 3.1, if an individual who was an
Eligible Employee as of the date of the acquisition of Embarq (as defined in
Section 2.22) by the Company is transferred to an Embarq Entity (as defined in
Section 2.22) after such acquisition, and if such individual remains on the
payroll of an Employer, he or she shall remain an Eligible Employee for as long
as he or she remains an Employee on such payroll.  All Plan benefits for such an
individual shall be determined based on the assumption that Compensation and
service on and after the date of transfer to the Embarq Entity relate to the
Employer whose payroll includes such individual.
 
III.
 
A new Section 10.14, Liabilities, is added to the Plan and shall read as
follows:
 
 
10.14       Liabilities.   The Company shall indemnify and defend any Plan
fiduciary who is an officer, director, or employee of the Company or another
Employer against any claim or liability that arises from any action or inaction
in connection with the Plan, subject to the following rules:
 
 
 
(a)
coverage shall be limited to actions taken in good faith that the fiduciary
reasonably believed were not opposed to the best interest of the Plan;

 
 
(b)
negligence by the fiduciary shall be covered to the fullest extent permitted by
law; and

 
 
(c)
coverage shall be reduced to the extent of any insurance coverage.

 


IN WITNESS WHEREOF, CenturyTel has executed this amendment on this 30th day of
June, 2009.
 
 

 
CENTURYTEL, INC.
     
By:  /s/ Stacey W. Goff        
     
Title:   Senior Vice-President, General Counsel and Secretary